Name: Commission Regulation (EEC) No 1004/77 of 12 May 1977 amending the Annex to Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 120/ 8 Official Journal of the European Communities 13 . 5 . 77 COMMISSION REGULATION (EEC) No 1004/77 of 12 May 1977 amending the Annex to Regulation (EEC) No 368 /77 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry HAS ADOPTED THIS REGULATION : Article 1 In Section 3 B of the Annex to Regulation (EEC) No 368 /77 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559/76 ( 2 ), and in particular Article 7 ( 5) thereof, Whereas the Annex to Commission Regulation (EEC) No 368 /77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry ( 3 ), as last amended by Regulation (EEC) No 920 /77 (4 ), lays down the denaturing methods to be used ; Whereas , in order to avoid that Annex being inter ­ preted too restrictively, it is necessary to amend certain provisions of Section 3 thereof relating to ground cereals and to crude fibre ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , (a ) in the fourth paragraph the expressions ' referred to in formula I D' and ' referred to the same formula ' are hereby deleted ; (b) in the seventh paragraph the expression ' referred to in formula I D' is hereby deleted ; (c) the eighth paragraph is amended to read as follows : 'Ground cereals and oil-seed cakes as specified in formula I D , including any added crude fibre, must have a minimum crude fibre content in the dry matter of at least 8 % '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 2 May 1 977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (-') O ) No L 67, I S. 1976 , p. 9 . ( 3 ) OJ No L 52 , 24 . 2 . 1977 , p. 19 . (4 ) OJ No L 108 , ,M &gt;. 4 . 1977 , p. 75 .